 
 
I 
111th CONGRESS
1st Session
H. R. 3621 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Altmire introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require employees at a call center who either initiate or receive telephone calls to disclose the physical location of such employees. 
 
 
1.Short titleThis Act may be cited as the Call Center Consumer’s Right to Know Act.
2.Call center requirements
(a)In generalA United States corporation or its subsidiaries that utilizes a call center to initiate telephone calls to, or receive telephone calls from, individuals located in the United States, shall require each employee in the call center to disclose the physical location of such employee at the beginning of each telephone call so initiated or received.
(b)Certification RequirementA corporation or subsidiary described in subsection (a) shall annually certify to the Federal Trade Commission whether or not the corporation or subsidiary, and the employees of the corporation or subsidiary at its call centers, have complied with that subsection.
(c)NoncomplianceA corporation or subsidiary that violates subsection (a) shall be subject to such civil penalties as the Federal Trade Commission prescribes under section 3.
(d)Call Center DefinedIn this section, the term call center means a location that provides customer-based service and sales assistance or technical assistance and expertise to individuals located in the United States via telephone, the Internet, or other telecommunications and information technology.
3.Federal Trade Commission RulesNot later than 9 months after the date of enactment of this Act, the Federal Trade Commission shall prescribe rules to provide for effective monitoring and compliance with this Act. The Federal Trade Commission’s rulemaking shall include appropriate civil penalties for noncompliance with this Act. 
 
